Mr. President, I wish at the outset to congratulate you most sincerely on your unanimous election to the presidency of the present session of the General Assembly. We recognize your numerous qualities, both as a diplomat and as a statesman, and we are certain that you will conduct our work here with distinction and success. Your election is not only a recognition of your personal qualities but also a homage to your country, to the Arab nations and to the great continent of Africa where a great step towards decolonization has been made, Which we hope will be a decisive one.
36.	Another reason to rejoice is the admission of three new Member States, to the representatives of which I should like to extend a welcome in the name of my country and of my delegation. We are convinced that the contribution of Bangladesh, Guinea- Bissau, and Grenada will be most fruitful for the Organization in its strides towards achieving universality.
37.	I should also like to express our thanks to His Excellency Mr. Leopoldo Benites for the admirable way in which he presided over the twenty-eighth session and the sixth special session of the General Assembly.
38.	Finally, to our Secretary-General I wish to renew our support and the expression of our confidence.
39.	Significant events have happened in the period since the preceding session of the General Assembly, some of which have changed the world scene beyond recognition. At this late stage of the general debate, however, I do not wish to comment upon all, or even most, of these developments. I shall dwell only upon the global economic situation and the question of the establishment of a nuclear-weapon-free zone in the Middle East. But, before reviewing these two questions I wish to say a few words on the situation in the Middle East, in the Indian sub-continent and in Cyprus.
40.	The October war last year changed the whole picture of the Middle East. The establishment of the United Nations Emergency Force last October at the height of the crisis, followed by agreements on disengagement of forces, marked the beginning of a new era in the tragic history of the Middle East protest. Thus, a glimmer of hope emerged on the horizon
a political landscape which had remained sombre for such a long period of time. However, there is not much reason to be over-optimistic, and there can hardly be any doubt that unless the root causes of tension are removed, military conflicts may recur.
41.	As I said in this Assembly last year, negotiations among parties can only be undertaken if there is a reasonable guarantee of withdrawal by Israel from occupied Arab territories and of implementation of all the other provisions of Security Council resolution 242 (1967), including recognition of the legitimate rights of the Palestinian people.21 do not intend to stress the serious potential consequences of the intransigent policies pursued by Israel, nor do I need to emphasize the adverse effects of such policies on the sorely needed trust which must be painstakingly built between the parties involved in the Middle East tragedy.
42.	As was demonstrated by the war last October, the physical security of Israel can by no means be guaranteed by the occupation of Arab lands, and the only viable alternative continues to be the implementation of Security Council resolution 242 (1967), which provides the best practical framework for the realization of a just and lasting peace.
43.	Peace and security in the Indian sub-continent is one of the essential elements of my country's foreign policy, and in order to preserve it we shall continue to seek the friendship and co-operation of all parties concerned. In this connexion I should like to express the satisfaction of my Government over the developments in the sub-continent, culminating in the recent agreement which will open the channels of communication among the countries concerned and pave the way for the resumption of full diplomatic relations between Pakistan and India. It is hoped that further efforts will be made to settle outstanding problems between the parties concerned through peaceful means.
44.	Regarding the implementation of the Declaration of the Indian Ocean as a Zone of Peace, which is item 31 on the agenda, I should like to make a brief reference to a statement made by His Imperial Majesty to the countries of the Indian Ocean for the purpose of studying and establishing extensive ties of economic co-operation between the countries bordering on that ocean. Such co-operation is bound to assist the efforts that have been undertaken here in the United Nations for that same purpose. I would also add that we are maintaining friendly relations that are constantly growing with all the other nations of the subcontinent as well as with adjacent countries. In this connexion I wish to emphasize the excellent state of our brotherly relations with Afghanistan.
45.	In Cyprus, we were most concerned when the military coup took place, and we immediately said that the status of Cyprus as an independent and sovereign State, based upon international agreements, should be safeguarded as should the rights of the Turkish community on the island. While the reasons which prompted the Turkish military action in Cyprus are understandable, we are convinced that in the long run the problem can only be solved through negotiations among the countries and communities concerned on the basis of the independence of Cyprus and the observance of the legitimate rights of both the Turkish and Greek communities. The Government of Iran hopes that the problem will be solved as soon as possible because, apart from the political problem, the fate of more than 200,000 refugees is at stake.
46.	The plight of refugees is not unfamiliar to us. Indeed, we are at present confronted with such a problem ourselves. About 100,000 Iraqi-Kurdish refugees all of them women, the elderly and children have flooded into Iran as a result of calamitous and heart-rending bombings. The Government of Iran has already allocated more than $100 million for the care of these refugees. But it is evident that money, food and housing alone cannot alleviate all their sufferings.
47.	It was not my intention to speak here today of the relations between my country and Iraq. Indeed, fol-lowing upon the talks between the delegations of the two countries at Istanbul last August, it was agreed that I should meet my Iraqi opposite number here in October so as to enter into discussions with him, and I felt that, in accordance with the very spirit of a bilateral agreement reflected in Security Council resolution 348 (1974) for the "creation of a favorable atmosphere" that would encourage these talks, we should abstain from repeating what all Members of our Organization are already familiar with, particularly through the letters addressed by our permanent representative to the President of the Security Council.
48.	I note once again that, to my great surprise, at the very time when the talks are to be resumed, the representative of Iraq [2262nd meeting] has once again launched groundless accusations in the United Nations. This strange conduct has been repeated over the years, and is all too familiar. Our wish, nevertheless, as we have indicated on a number of occasions, is to settle our differences peacefully and on the basis of the United Nations Charter and the recognized principles of international law and international practice. Of course, I could take up, point by point here, all the allegations of the Minister for Foreign Affairs of Iraq and reply to them, but since no new point has been raised, the refutation of those groundless accusations can be found in the many letters addressed to the Secretary-General and to the Security Council, distributed as official Council documents. Moreover, our position in this respect has been stated on numerous occasions from this rostrum, and I shall therefore not dwell on these matters. Nevertheless, I am prepared, if necessary, to provide all the necessary clarifications that may be called for, should it be the intention of the head of the Iraqi delegation to enter into further controversy.
49.	Before dealing with the world economic situation, I should like to clarify one point. Voices have been heard in recent weeks trying to relate the present economic disorder to the increase in the price of oil. There has been talk about artificially rigged, distorted, exorbitant and outrageous prices. According to their ominous prophecies, unless these prices are lowered immediately, the world could be heading towards disaster. There have even been implied threats that the flow of foodstuffs to the oil-producing nations might be cut off.
50.	Such assertions might impress the uninitiated layman, but they fail to convince the sober, worldly- wise observer. Indeed, in the course of the present debate, two heads of State and many foreign ministers, including representatives of some non-oil-producing nations, have already rebutted those assertions and have dealt with the subject in a most convincing fashion. Nevertheless, considering the fact that Iran is a major oil-producing country, I consider it my duty to set the record straight.
51.	It is often said that the plight of the world economy and inflation were by-products of the rise in the price of oil. The fact is, however, that the rate of inflation began to escalate and to assume astronomical proportions some few years f>go, thereby eroding the purchasing power of the oil-producing countries. Each year the producers of raw materials have had to give more of their products to import the same, if not a lesser, amount of machinery and manufactured goods from the industrialized countries - a process that, as we have stated time and again in the past, has led to a systematic impoverishment of the developing nations, while at the same time the industrially developed nations have proceeded to enrich themselves further.
52.	At the same time, despite assertions to the contrary, the higher oil prices have had little inflationary impact; for according to the statistics -and I am not referring to our own statistics, but rather to those made available by experts of the industrialized countries themselves - imported oil accounts for as little as 0.45 per cent of the rate of inflation in the United States, and only about 1.5 per cent of the current inflationary trend in the Western European countries, while in all those countries the general price rise approximates an average of 12 per cent. In other words, the disorder in the world economy and in monetary markets preceded the oil price rise and was due mainly to mismanagement of the economy in the European States and in America, as well as to excessive consumption in the more advanced countries.
53.	The reasons that prompted the oil-producing countries to raise the price of their product were, however, manifold.
54.	First of all, in a competitive market the price of any commodity should be comparable to the price of its closest substitute, which in the case of oil must take into account the cost of obtaining energy from other sources, such as coal, shale oil and atomic energy. Similarly, the price should reflect what is termed the "opportunity cost" of the commodity. Thus the price of crude oil used as a source of fuel should correspond to its alternative value when used as a base for petrochemicals.
55.	Secondly, the components of the selling prices in the major importing nations were in no way equitable to the oil-exporting countries: for every dollar paid by the consumer for oil, only nine cents reached the producer, and the rest went mainly to the oil companies in the form of profits, and to the Governments of oil-importing countries in the form of taxation.
56.	Thirdly, it must be recognized that oil is a non-renewable commodity, and therefore the Governments of oil-producing nations have a duty to their peoples and to future generations not only to take measures to conserve this highly valuable asset, but also to trade it on optimum terms.
57.	Fourthly, for nearly a quarter of a century, the uninterrupted supply of cheap oil from the developing countries served as the main factor enabling the industrialized countries to raise their production levels, expand their exports, improve their balance of payments and accumulate excessively large foreign exchange reserves, as well as save their own solid fuel resources. It therefore follows that in the period in question there was a net transfer of resources from the developing countries to the developed countries.
58.	Throughout that period, the multinational oil companies controlled the flow of supply and therefore the demand and fixed the price of (oil at their own discretion, unilaterally. Their price policy bore no relation to the true value of petroleum: it was a deliberate policy of the rich countries of the world, designed to keep energy prices below their true value. Thus, for example, the posted price of Iranian crude oil was fixed by the oil companies at $US 2.17 in 1947. Thirteen years later, the posted price had dropped to $US 1.79, and remained the same throughout the 1960s. At the same time, the developing countries had to import their requirements from industrial countries at ever-rising prices. Between 1947 and 1973 the price of 28 commodities, excluding crude oil, increased by an average of more than 350 per cent. The increasing consumption of low-cost petroleum combined with its declining price in industrialized nations contributed greatly to the widening of the gap between the rich and the poor countries that is, the developed countries advanced at a rapid rate at the expense of the outproducing countries. However, those countries that had become rich at our expense never paid any attention to the tragic problems of the developing countries and did not even consent to allocate 1 per cent of their gross national product to the development of the under-developed countries.
59.	As regards Iranians have constantly taken into account the problems facing the developing countries, and as soon as readjustment of the price of oil became a reality we started giving bilateral as well as multilateral aid to developing and developed countries alike a matter to which I shall refer later. We are also aware that recycling is necessary and have therefore begun negotiations to that effect-. But that can be done only through reasoned deliberation and mutual discussion. Accusations or threats against the oil producers do not solve anything. The sixth special session of the General Assembly had the merit of seeing the problem from the right angle and devoting itself to examining and recommending practical solutions to the problem of raw materials and development.
60.	In the main, what emerged from the sixth special session of the General Assembly was a Declaration on the Establishment of a New International Economic Order and a Program of Action [resolutions 3201 (S-VI) and 3202 (S-VI)). Those decisions constitute historic landmarks in the evolutionary process of the international economic system. Whatever shortcomings might be evident in the two documents adopted by the special session, we cannot deny that that session was a turning-point in the economic environment of our world, and, more particularly, in relations between the industrialized and the developing countries. More vividly than ever, they have brought out in bold relief the new reality of the condition of interdependence prevailing among nations regardless of whether they belong to the developed or developing regions of the world.
61.	It has also been conclusively demonstrated that the time when certain industrialized countries ruled and were able to take decisions that committed the whole world belongs to the past. Instead, a new era has dawned in which it is clear that the seemingly overwhelming problems of the world can be tackled adequately only within the framework of relations based on co-operation and equality among sovereign States.
62.	That is the kind of potential transformation in the international economic situation to which my august Sovereign was referring in his message of 5 April 1974 to the General Assembly on the opening of the sixth special session when he said:
"... Nothing better reflects the spirit of our time than the fact that this special session, unlike previous ones, emanates not from war and conflict among nations but comes out of a growing recognition of interdependence among them. . . .
"The time has now come to make a beginning towards a more rationalized world economy. This means, among other things, that the raw materials in the hands of the developing nations should maintain constant and real value in relation to the prices of goods imported from the industrialized market. Trade must be made an instrument of progress for all while recognizing that the prosperity of the poor need not diminish the affluence of the rich."3
63.	However, the economic imbalance persisting in relations between developing and developed countries is so serious and the process that continues to widen the gap between them seemingly so inexorable that action can no longer be confined, as in the past, to corrective or ad hoc measures. If we are to succeed, we shall have to make a concerted effort to carry out a major review of the concepts and practices underlying the international economic system. Real structural changes will have to be instituted if we are to evolve a new economic order' based on equity, sovereign equality, interdependence, common interest and cooperation among all States. And in this context it is to be hoped that the industrialized countries of the world will not fail to take advantage of the opportunities which now exist for co-operating with others in finding suitable solutions.
64.	For its part, Iran remains fully aware of the need to co-operate with other countries, especially the developing ones. I shall not attempt here to give a detailed picture of my Government's wide-ranging efforts in this respect, but it perhaps bears repeating that the total amount of Iran's bilateral and multilateral commitments to other countries has already reached $9,000 million.
65.	Measured by any yard stick be it gross national product, per capita income, oil revenue, size of population or any other criterion that amount heads all contributions. Indeed, the total amount of our assistance relative to our gross national product exceeds the contribution of any other country in the whole history of development assistance.
66.	Furthermore, negotiations have been in progress with UNDP with a view to increasing and diversifying the assistance which Iran is supplying to the developing countries through that body, to which our country has become a net contributor. Although Iran has made substantial emergency and development aid available to the developing countries during the current year, it has nevertheless decided to make a contribution of $20 million to the United Nations emergency operations.
67.	It was also with a view to alleviating the burden imposed upon developing countries because of the rising prices of foodstuffs, raw materials and industrial goods, and in order to take a major step towards bridging the gap between the rich and poor nations by effecting, for the first time, a real transfer of resources, that, on 22 February 1974, His Imperial Majesty proposed the establishment of a new special development fund which would be fully responsive to the urgent needs and requirements of the developing countries.
68.	That special development fund would be set up with an initial capital of $2,000 million to $3,000 mil-lion to be financed jointly by the oil-exporting as well as the industrialized countries. To guarantee an objective, fair and impartial approach, the fund was to be administered by a governing body in which all the oil-exporting, industrialized and aid-receiving countries would be equally represented on a one-man, one- vote basis. The establishment of such a voting mechanism would give a new content to the concept of multilateral assistance.
69.	Yet the results of our efforts towards the establishment of the fund have not been very encouraging so far. However, undeterred by the results of its international efforts, Iran has eagerly and in all good faith been following its own program of assistance on a bilateral as well as on a multilateral basis along the lines I have already outlined above.
70.	In any case, the continuation of the work so nobly conceived during the sixth special session is by now assured. The over-all review of the implementation of the Program of Action adopted last spring has been assigned to the forthcoming special session of the General Assembly devoted to development and international economic co-operation, which is to meet next year prior to the thirtieth regular session. Perhaps by then some of the reservations which marked the adoption of the consensus regarding the Declaration on the Establishment of a New International Economic Order and of the Program of Action will be less categorical.
71.	Whereas the lack of any appreciable progress in the field of disarmament has been among the more dismal aspects of recent international life, we are, nevertheless, pleased to note that the Conference of the Committee on Disarmament has recommended an expansion of its membership, and that the Ad Hoc Committee on the World Disarmament Conference has finally convened and has completed its work. It must, however, be recognized.that in the field of disarmament no significant progress has been achieved with regard to substantive matters.
72.	As I pointed out in this same forum last year, it is our view that a disarmament program should be devised which will continue to maintain a constant link between the partial measures and the ultimate goal of general and complete disarmament under effective international control.4 In the absence of such a program, and until the goal of general and complete disarmament is achieved especially when we see that the world has made no progress towards peace and stability and that the United Nations has never been weaker countries cannot fail to look after their own defense requirements.
73.	We all know that meetings take place for the sake of discussion and, once in a while, recommendations are made or decisions are taken, but we do not witness their implementation especially when they are concerned with the maintenance of peace and security. Nevertheless, efforts aimed at the achievement of the goal of general and complete disarmament must continue to be pursued, and I can say that, as far as Iran is concerned, we have not failed to do our part in a constructive spirit. We have felt that, in this connexion, there appears to be no justifiable reason for the lack of adequate and effective negotiations, especially on the question of the cessation" of all nuclear weapons tests and the prohibition of chemical weapons, which the United Nations General Assembly has repeatedly requested to be dealt with as matters of "first" or "high" priority.
74.	While I am on the subject of disarmament, I wish to express my disappointment at the lack of progress with regard to the Treaty on the Non-Proliferation of Nuclear Weapons which has not been as thorough or wide-ranging as expected. The world of today is precariously poised on the threshold of a new age in which countries will increasingly move from the use of the more traditional sources of energy to that of nuclear energy. A; host of forces social, economic, demographic and technical have converged and conspired to give rise to this impending revolution in the field of nuclear technology. In a world, then, where the uses of atomic energy are about to be proliferated, it becomes all the more imperative that the existing international framework for the non-proliferation of nuclear weapons should be strengthened.
75.	As a result, while by no means abandoning a global approach with regard to the non-proliferation of nuclear weapons, the world has become more acutely aware of the pressing need for collateral measures in dealing with the problem on a partial or regional basis. Thus, the continent of Africa was the subject of General Assembly resolution 1652 (XVI) of 24 November 1961 in which Member States were called upon to refrain from testing, storing, or transporting nuclear weapons in Africa and to consider and respect the continent as a denuclearized zone. Subsequently, by its resolution 2033 (XX) of 3 December 1965, the General Assembly endorsed the Declaration on the denuclearization of Africa issued by the Assembly of Heads of State and Government of the Organization of African Unity in July 1964.
76 Furthermore, the outstanding success, to date, of the Treaty of Tlatelolco, which entered into force in 1969, and which prohibits nuclear weapons in Latin
America, has blazed a trail which others might follow with equal profit.
77.	It is considerations such as those I have cited above that prompted my august Sovereign to propose the establishment of a nuclear-weapon-free zone in the Middle East a few years ago and to send a message to this effect to the opening of this session of the Assembly. Inspired by His Imperial Majesty's proposal, my Government has, as you know, requested the inclusion of an item entitled, "Establishment of a nuclear-weapon-free zone in the region of the Middle East", in the agenda of the current session. As we have indicated in our explanatory memorandum accompanying this request:
"While prospects for implementation of an all- encompassing denuclearization scheme in the region of the Middle East appear now to be more promising, greater access by States to nuclear technology has rendered the danger of nuclear weapon proliferation and a concomitant collapse of the non-proliferation structure, a more acute problem". [SeeAl9693]
78.	It should be readily apparent to any thoughtful person that, given the political conditions prevailing in the region, if nuclear weapons were developed or acquired by any country, the other countries in that area would be rapidly overwhelmed by a ruinous, senseless and potentially disastrous nuclear arms race. Furthermore, the astronomical costs involved in building an inventory of such weapons of mass destruction and in elaborating a viable system for their delivery, would divert resources which are urgently needed if the socio-economic aspirations of these countries are to be adequately realized.
79.	It is our intense sensitivity to the monstrous problems that would be created if nuclear arms were ever to invade the region of the Middle East and to the great challenge facing all of us to prevent such an eventuality from occurring, which makes my Government fervently hope that the General Assembly, during the current session, will commend this proposal to the attention of the States of the region and make a recommendation to those States as soon as possible to achieve this objective and report back to the General Assembly.
80.	Of course, many problems and complexities need to be faced and overcome as we move from the realm of aspiration to that of implementation at the operational level. Among others, the question of defining the geographical concept of the Middle East, the limits of the denuclearized zone and of an adequate safeguard system, will have to be settled.
81.	My Government wishes to avail itself of this opportunity to express its deep appreciation to the Egyptian Government for its valuable support in co- sponsoring our proposal, and to all other countries that have expressed their support. The urgency of the situation and the complexity of the road to be traveled summon us all to engage purposefully in an early effort to foster the establishment of a nuclear-weapon- free zone in the region of the Middle East in as expeditious a manner as possible.
82.	By taking the necessary action, the General Assembly will clearly demonstrate its concern about this matter, which is of such vital importance to the peace and security not only of our region, but of the entire world. Indeed, it will represent the taking of a historic step towards a more secure and a happier future for us all.
83.	To cope with the complex problems of today, anachronistic concepts and methods must give way to approaches based on new realities in the world, a world in which no country or group of countries can alone provide leadership or can dictate their terms. Such problems can only be dealt with through a spirit of mutual accommodation, dialog and co-operation.
84.	Peace for the world and prosperity for our peoples are goals we all seek to achieve. To this end, we who have always acted in accordance with the principles of the Charter, are prepared to engage in a dialog to find a rational basis for the solution of the existing problems in a manner which would safeguard the interests of all concerned without prejudice to our legitimate rights under the Charter.
